[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

         United States Court of Appeals
                    For the First Circuit


No. 99-2022

                        UNITED STATES,

                          Appellee,

                              v.

                       LEWIS E. MARLEY,

                    Defendant, Appellant.


         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF RHODE ISLAND

         [Hon. Ernest C. Torres, U.S. District Judge]


                            Before

                    Torruella, Chief Judge,
               Selya and Stahl, Circuit Judges.




     James T. McCormick on brief for appellant.
     Margaret E. Curran, United States Attorney, Donald C.
Lockhart and Gerard B. Sullivan, Assistant United States
Attorneys, on brief for appellee.




                         May 10, 2000
            Per Curiam.       After a thorough review of the record

and of the parties’ submissions, we affirm the judgment

below.    By appellant’s own admissions, he used a firearm “in

connection with” his efforts to collect a debt owed to crack

dealers    he    had    allowed   to    use   his       apartment.    These

admissions      provided      ample    evidence     to    establish    by   a

preponderance      of   the    evidence   that      a    drug   distribution

conspiracy existed, that Marley had aided and abetted that

conspiracy by attempting to collect money owed for drugs,

and that he sought by use of the shotgun to ensure his

collection efforts would not be thwarted.                 See United States

v. Montilla-Rivera, 115 F.3d 1060, 1064 (1st Cir. 1997)

(defendant “aids and abets” a crime if it is shown that a

crime has been committed, that the defendant associated

himself with and participated in the crime as something he

wished to bring about, and sought by his action to make it

succeed).       Thus, we see no error in the sentencing court’s

application of U.S.S.G. § 2K2.1(d)(5) for appellant’s use of

a firearm “in connection with another felony offense.”

            Affirmed.      1st Cir. Loc. R. 27(c).